Citation Nr: 0532870	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-15 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  The propriety of the initial 10 percent rating for 
arthritis of the left knee.

2.  Entitlement to an increased rating for left knee strain 
with history of medial collateral ligament injury, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Montgomery, Alabama 
(RO), which denied the benefits sought on appeal.   

By filing a notice of disagreement in July 2002, the veteran 
initiated an appeal from a March 2002 rating decision, which 
had denied entitlement to an evaluation in excess of 10 
percent for left knee strain with history of medial 
collateral ligament injury.  

Subsequently in a March 2003 rating decision, the RO granted 
a separate 10 percent rating, effective December 29, 2000, 
for arthritis of the left knee.  This was in addition to the 
10 percent rating in effect for left knee strain with history 
of medial collateral ligament injury, thereby bifurcating the 
single claim into two claims as reflected by the two issues 
listed above on page one.  The veteran perfected his appeal 
as to both claims.  As the appeal regarding the evaluation of 
the veteran's arthritis of the left knee involves an appeal 
from an original claim, the Board has framed this issue as 
shown on page one.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran testified in May 2004 at a Travel Board hearing 
conducted before the undersigned Veterans Law Judge at the 
RO.  In November 2004, the Board remanded the case to the RO 
for further development.




FINDINGS OF FACT

1.  The veteran's service-connected arthritis of the left 
knee is manifested by painful motion with extension limited 
to 0 degrees and flexion limited to 120 degrees.

2.  The veteran's service-connected left knee strain with 
history of medial collateral ligament injury is not shown to 
be productive of more than slight recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected arthritis of the left knee, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Codes 5003, 5260, 5261 (2005).

2.  The criteria for a rating in excess of 10 percent for 
service-connected left knee strain with history of medial 
collateral ligament injury, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5257 
(2005).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In letters dated in April and November 2003, and in the 
statement of the case and  supplemental statements of the 
case, the RO notified the appellant of the information and 
evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  He has been afforded appropriate examination.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

II.  Analysis of Claims

The Board has reviewed all of the considerable evidence of 
record relevant to the claim, which consists of the veteran's 
contentions contained in statements and the transcript of a 
May 2004 Travel Board hearing; service medical records; VA 
and private clinical records; and the reports of VA 
examinations.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate and material to the issues here.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

Where there is disagreement with the initial rating assigned 
following a grant of service connection, as here with the 
left knee arthritis claim, then the entire history of the 
disability must be considered and, if appropriate, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If, however, as is the case with respect to the left 
knee strain with history of medial collateral ligament 
injury, for which service connection already has been 
established and an increase in the disability rating is at 
issue, then it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.

The lay statements and testimony describing the symptoms of 
the veteran's disabilities are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent rating criteria.

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In DeLuca, it was held that diagnostic 
codes pertaining to range of motion do not subsume 38 C.F.R. 
§ 4.40 and § 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including use during flare-ups.  

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40.  A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, VA must evaluate all of the evidence, to the end 
that its decisions are "equitable and just." 38 C.F.R. § 4.6 
(2004).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2004), 
arthritis due to trauma, is rated as degenerative arthritis 
under Diagnostic Code 5003 (2004).  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004), degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5010.  38 C.F.R. § 4.71, Diagnostic Code 5003.  A rating of 
10 percent under Diagnostic Code 5003 is granted for a major 
joint affected by limitation of motion only where the 
limitation of motion is not compensable under the appropriate 
diagnostic code.

For the purpose of rating disability due to arthritis, the 
elbow, wrist, knee, and ankle are each considered a major 
joint; and the cervical vertebrae and lumbar vertebrae are 
each considered groups of minor joints, on a parity with 
major joints.  38 C.F.R. § 4.45(f).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion rate as below: With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations a 20 percent 
evaluation is assigned.  With X-rays evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups a 
10 percent evaluation is assigned.  38 C.F.R. § 4.71, 
Diagnostic Code 5003.  

In evaluating the veteran's service-connected left knee 
disability, the Board will consider all regulations which are 
potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The veteran's statements including testimony 
describing the symptoms of his service-connected left knee 
disorder are deemed competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record and 
in conjunction with the pertinent rating criteria.

As discussed above, disability of the left knee has been 
bifurcated into two separate ratings: (1) arthritis of the 
left knee, which is evaluated as 10 percent disabling under 
the provisions of Diagnostic Code 5003, for painful motion; 
and (2) left knee strain with history of medial collateral 
ligament injury, which is evaluated as 10 percent disabling 
under the provisions of Diagnostic Code 5257, pursuant to 
criteria for rating recurrent subluxation or lateral 
instability 

The arthritis of the left knee has been evaluated as 10 
percent disabling under the provisions of Diagnostic Code 
5003, for painful motion.  As noted above, Diagnostic Code 
5003 also provides that degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved, in this case Diagnostic Codes 5260 
and 5261.  The normal range of motion of the knee is set out 
as zero degrees of extension to 140 degrees of flexion at 38 
C.F.R. Part 4, Plate II.

Diagnostic Code 5260 provides that limitation of flexion of 
the leg to 45 degrees warrants a 10 percent evaluation.  
Limitation of flexion to 30 degrees warrants a 20 percent 
evaluation.  Limitation of flexion to 15 degrees warrants a 
30 percent evaluation.  

Diagnostic Code 5261 provides that limitation of extension of 
the leg to 5 degrees warrants a 10 percent evaluation, to 15 
degrees warrants a 20 percent evaluation, to 20 degrees 
warrants a 30 percent evaluation, to 30 degrees warrants a 40 
percent evaluation, and to 45 degrees warrants a 50 percent 
evaluation. 

The most recent VA examination of the veteran's left knee, 
discussed further below, was in March 2005.  Previous to that 
examination, range of motion findings contained in VA and 
private examination reports are similar to that found during 
the March 2005 VA examination.  During VA examination in July 
2001, the range of motion of the left knee revealed flexion 
to be to 120 degrees, and extension to zero degrees, with no 
tenderness, crepitus or swelling noted; and with minimal 
functional limitational loss due to pain.  

The June 2002 report of a private examination by Wilburn A. 
Smith, Jr., M.D., shows that the left knee had full extension 
and flexion.  The knee was tender in the peripatellar area. 
X-ray examination of the left knee revealed no marginal 
osteophytes on AP view; and the LAT view showed tiny 
inferior/superior pole osteophytes of the patella on the left 
knee.  The report contains an impression of patellofemoral 
osteoarthritis; and rule out internal derangement.

Private medical records include a June 2002 report of MRI 
examination of the left knee, which contains findings 
including that there was a tiny joint effusion; no evidence 
of bone bruise, fracture, or dislocation; the collateral and 
cruciate ligaments appear intact; and mild degenerative 
changes in the posterior limb of the medial meniscus but no 
evidence of meniscal tear or other radiographic abnormality.  
That record concludes with an opinion of small joint 
effusions; degenerative changes in the posterior limb of the 
medial meniscus; and no other definite radiographic 
abnormality.

During VA examination in December 2003, on range of motion 
testing, the left knee flexion was to 125 degrees on the left 
and 132 degrees on the right; and extension was to zero 
degrees bilaterally.  There was no pain with movement.  
Physical examination of the knees revealed no erythema, 
effusion, or inflammation.  The diagnosis was left knee with 
degenerative changes of medial meniscus; with mild functional 
loss of range of motion due to pain over the left knee. 

During the most recent VA examination of the left knee, in 
March 2005, the veteran reported the following complaints.  
He reported having constant soreness of the left knee, which 
is increased to a throbbing pain after climbing stairs or 
walking long distances; or if he sits for prolonged periods 
with his left knee flexed.  He was currently taking 800 mg of 
Motrin, which helps when the pain is mild to moderate, but 
not when severe.  The veteran reported that he misses at 
least one day a month from work because of his knee pain.  He 
reported that he has flare-ups of pain at least once a day, 
with pain that is non-radiating, but is an achy throbbing 
pain in the kneecap and lasts one to two hours.  Applying 
weight on the left leg increases his pain.  During flare-ups, 
he cannot get in or out of vehicles, lift, climb or walk, but 
just has to sit down and let the pain subside.  The veteran 
reported that his knee does not swell, but it locks often; 
and it also gives way when trying to climb stairs.

The veteran reported that he wears a knee brace, which helps 
with instability, but does not help with the pain, and he 
does not use crutches or cane.  He reported that he cannot do 
any long-distance riding, and cannot walk for exercise or do 
anything requiring increased weight-bearing on the left leg, 
without having severe pain.

On examination, the veteran ambulated without use of 
ambulatory aids.  He had a significant limp to the left, 
however, he had a steady gait.  He was wearing a left knee 
brace.  He was able to rise on his heels and toes, however, 
he shifted his weight to the right while doing so.  He was 
able to do a squat and shifted his weight to the right while 
doing so.  However, his squat is modified, to 40 degrees 
because of increased pain in the low back, as opposed to pain 
of his knee.

On range of motion testing, flexion of the right knee was 
from 0 to 140 degrees with minimal limitation, due to pain; 
flexion of the left knee was from 0 to 120 degrees with 
moderate limitation due to pain.  The veteran had full 
extension of his knees bilaterally, with minimal limitation 
due to pain.  

The veteran had no increased muscle fatigue, and no increased 
weakness or incoordination with repetitive range of motion of 
the knees bilaterally.  The veteran also had no additional 
loss of degrees of range of motion resulting from repetition 
bilaterally.  He did have decreased strength of his left 
lower extremity, with a grade of 3 out of 5 on the left; and 
normal on the right (5 out of 5).  

X-ray examination of the knees revealed no significant 
osseous, articular, or soft tissue abnormalities.  The March 
2005 VA examination report contains a diagnosis of 
patellofemoral syndrome of the left knee.

In summary, the veteran does complain of painful motion, 
which is consistent with the existing 10 percent rating in 
effect for the left knee's arthritis.  Diagnostic Code 5003; 
VAOPGCPREC 23-97.  A rating in excess of 10 percent is not 
warranted, however, because the demonstrated ranges of motion 
do not approximate the limitation of motion criteria for a 20 
percent rating under either Diagnostic Code 5260 or 5261.  

As noted above, a separate 10 percent rating is in effect for 
left knee strain with history of medial collateral ligament 
injury, pursuant to Diagnostic Code 5257.   Under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability.  A 
20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  The Board notes that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), do not apply.  Johnson v. 
Brown, 9 Vet. App. 7, 9 (1996).

During the July 2001 VA examination, the veteran performed 
range of motion of the left knee from 0 to 120 degrees with 
no tenderness, crepitus, or swelling noted.  There was a 
negative McMurray sign and negative drawer test; and there 
was no laxity or instability of the left knee.  

The June 2002 report of private examination by Dr. Smith 
shows that the left knee had a slight increase in medial 
laxity, 30 degrees of flexion and valgus stress.  There was a 
negative Lachman's sign; and McMurray's sign produced pain in 
the medial joint line.

During VA examination in December 2003, the left knee was 
stable on testing; with some guarding regarding the left 
knee; and with no pain with movement.

Most recently, during the March 2005 examination, the veteran 
complained of persistent knee pain, and the examiner noted 
that the left knee manifested medial lateral instability with 
audible and palpable clicking of the left knee; and no 
instability of the right knee. 

In summary, as just discussed above, the evidence does not 
show that the veteran's left knee disability is productive of 
more than slight recurrent subluxation or lateral 
instability.  In July 2001, there was a negative McMurray 
sign and negative drawer test; and there was no laxity or 
instability of the left knee.  In June 2002, the left knee 
had only a slight increase in medial laxity.  In December 
2003, the left knee was stable on testing.  Most recently, in 
March 2005, the examiner found that the left knee manifested 
medial lateral instability, however, there is no evidence to 
indicate that this was of a degree approximating moderate 
symptoms so as to warrant an evaluation in excess of 10 
percent.  Accordingly, a rating in excess of 10 percent for 
the left knee strain with history of medial collateral 
ligament injury is not warranted under Diagnostic Code 5257.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

In making this determination, the Board finds that since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca 
v. Brown, supra, do not apply.  Johnson v. Brown, 9 Vet. App. 
7, 9 (1996).  

Based on the foregoing, a preponderance of the evidence is 
against a separate rating in excess of 10 percent for the 
left knee disability, for recurrent subluxation or lateral 
instability, under Diagnostic Code 5257.

The Board has considered other potentially applicable 
diagnostic codes in addition to those discussed above.  
Diagnostic Code 5258 for dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint provides a disability rating of 20 percent.  Diagnostic 
Code 5259 for symptomatic removal of semilunar cartilage 
provides a maximum disability rating of 10 percent.  
Diagnostic Code 5263 provides a maximum disability rating of 
10 percent for traumatic acquired genu recurvatum with 
weakness and insecurity in weight-bearing.  There is no 
medical evidence showing that the veteran manifests any of 
these conditions associated with the left knee.  Therefore, 
these diagnostic codes do not provide the basis for 
assignment of a higher rating.

Diagnostic Code 5256 pertains to ankylosis of the knee, which 
is "immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  
As the left knee is not shown to be ankylosed, Diagnostic 
Code 5256 is not appropriate for application.

Diagnostic Code 5262 provides a disability rating for 
impairment with malunion or nonunion of the tibia and fibula.  
There is no medical evidence indicating that the veteran has 
malunion or nonunion of the left tibia or fibula.  Therefore, 
Diagnostic Code 5262 is not appropriate to the veteran's 
service-connected left knee disability.

A principal complaint involves left knee pain.  The Board has 
therefore considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  As discussed above, the evaluation of a 
musculoskeletal disability requires consideration of all of 
the functional limitations imposed by the disorder, including 
pain, weakness, limitation of motion, and lack of strength, 
speed, coordination or endurance.  See also Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).

The Board acknowledges that the veteran's left knee has 
repeatedly been reported to be productive of pain.  However, 
this pain, and the limitation of flexion caused by it has 
been taken into consideration in the assigned 10 percent 
disability evaluation for the arthritis of the left knee 
under Diagnostic Code 5003.  Indeed, the veteran's knee 
motion was clearly limited in flexion, but that limitation 
was not of the degree more nearly approximating a compensable 
rating based on actual limitation of motion.  It was 
precisely the existence of knee pain that served as the basis 
for the 10 percent rating presently in effect for arthritis 
of the left knee.  

During the most recent examination in March 2005, flexion of 
the left knee was from 0 to 120 degrees with moderate 
limitation due to pain; and he had full extension of his left 
knee, with minimal limitation due to pain.  On repetitive 
range of motion of the knee, he had no increased muscle 
fatigue, increased weakness, or incoordination.  The veteran 
had no additional loss of degrees of range of motion 
resulting from repetition.  He did have decreased strength of 
his left lower extremity, with a grade of 3 out of 5.  In 
summary, however, the additional limitation of motion would 
not be of the degree more nearly approximating a compensable 
rating.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Regarding the separate ratings assigned for service-connected 
left knee disability, the preponderance of the evidence is 
against the claim for an initial rating in excess of 10 
percent for arthritis of the left knee; and against the claim 
for a rating in excess of 10 percent for left knee strain 
with history of medial collateral ligament injury.  

As the preponderance of the evidence is against both of the 
claims for higher ratings, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  In reaching this 
determination, with respect to the left knee arthritis claim, 
the Board has also determined that the 10 percent evaluation 
represents the highest rating warranted during the appeal 
period for arthritis of the left knee.  Fenderson v. West 12 
Vet. App. 119 (1999).


ORDER

A rating in excess of 10 percent for arthritis of the left 
knee is denied.

A rating in excess of 10 percent for left knee strain with 
history of medial collateral ligament injury is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


